J-S36004-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MITCHELL BRONSON,                          :
                                               :
                       Appellant.              :   No. 2941 EDA 2017


           Appeal from the Judgment of Sentence, November 5, 2015,
             In the Court of Common Pleas of Philadelphia County,
              Criminal Division at No(s): CP-51-CR-0005126-2015.


BEFORE: GANTMAN, P.J., DUBOW, J., and KUNSELMAN, J.

MEMORANDUM BY KUNSELMAN, J.:                           FILED AUGUST 24, 2018

        Mitchell Bronson appeals the judgment of sentence imposed for his

conviction of possession with intent to deliver a controlled substance1 and

possession of controlled substance.2 We affirm.

        The trial court summarized the pertinent facts and procedure as

follows.3 Bronson was arrested on March 25, 2015 and charged with the

aforementioned offenses for his part in events that unfolded near the 800

block of North 43rd Street in Philadelphia. On the evening of March 25, 2015,

____________________________________________


1   35 P.S. § 780-113(a)(30).

2 35 P.S. § 780-113(a)(16). Bronson was convicted of this offense but
received no further penalty.

3   Trial Court Opinion, 12/28/17, 1-4
J-S36004-18



at around 7:15 PM, Officer Marvin Ruley, along with other members of the

16th District narcotics team, surveilled the 800 block of North 43rd Street for

narcotics sales. Officer Ruley was a twelve year veteran of the 16th District

Narcotics Enforcement Team and is familiar with the 800 block of North 43 rd

Street due to its reputation for narcotics sales.4 Officer Ruley testified that he

has conducted many investigations on that block and made numerous arrests

for narcotics sales in the same area. Officer Ruley observed a black male,

later identified as Thomas Seward, approach a heavy-set black male and an

unknown female, later identified as Shirley Gaskins, in front of 826 North 43rd

Street. Seward handed U.S. currency to the heavy-set black male in exchange

for small objects. Seward departed the area, but was stopped by a police

officer, who recovered one purple tinted vial of crack cocaine.

        Roughly five minutes after Seward’s exit from the area, Jesse Johnson

approached Shirley Gaskins and the unknown heavy-set black male. After a

brief conversation, Johnson handed U.S. currency to the heavy-set black male

in exchange for small items. Johnson left and was stopped by police, who

recovered three purple vials of crack cocaine.

        The unknown heavy-set black male then entered a dark colored vehicle

and left the area, while Gaskins remained at the location.        Approximately

fifteen minutes later, at 7:35 PM, Jibril Maxton approached Gaskins and

engaged her in a short conversation. Gaskins crossed the street, out of Officer

____________________________________________


4   See N.T., 9/3/15 at 11-12.

                                           -2-
J-S36004-18



Ruley’s view, and returned about one minute later. Maxton proceeded to hand

Gaskins U.S. currency in exchange for an unknown quantity of small items.

Maxton left the area of 826 North 43rd Street and was stopped by police. A

pink, a blue, and a clear packet, all containing crack cocaine, were recovered

from Maxton’s person.

      Mitchell Bronson arrived on the location at 7:45 PM. He entered the

residence at 826 North 43rd Street, then exited shortly thereafter. He was

immediately approached by Herbert Bailey, who engaged him in a brief

conversation. Following their conversation, Bronson walked across the street,

in between two parked cars, and out of Officer Ruley’s view for roughly twenty

seconds before he returned to Bailey’s location. Bailey handed Bronson U.S.

currency in exchange for an unknown number of small items. Bailey left the

scene and was subsequently stopped by police. One clear packet stamped with

a red heart containing crack cocaine was recovered.

      Officer Nicholas Martella was working as Officer Ruley’s back-up on

March 25, 2015. Officer Martella received flash information from Officer Ruley

at approximately 8:05 PM instructing him to intercept Bronson.          Officer

Martella stopped Bronson, and recovered $85.00 in U.S. currency, consisting

of one $20.00 bill, three $10.00 bills, one $5.00 bill, and thirty $1.00 bills.

      Officer Stewart (first name not given) was also working as back-up for

Officer Ruley on the evening of March 25, 2015.          After receiving flash

information regarding Shirley Gaskins, Officer Stewart stopped her and

recovered $10.00 in U.S. currency, a clear sandwich bag containing 17 clear,

                                     -3-
J-S36004-18



heat-sealed Ziploc packets containing crack cocaine and stamped with a red

heart, and a clear Ziploc bag with a blue insert, stamped with “American

Dream,” containing heroin.5

       At the conclusion of the waiver trial, Bronson was found guilty of all

charges, and on November 5, 2015 he was sentenced to an aggregate term

of two to four years in prison plus three years of probation.

       Bronson filed a pro se notice of appeal on November 10, 2015, which

this Court dismissed for failure to file a brief. Bronson filed a PCRA petition

on November 3, 2016, seeking reinstatement of his appellate rights.          His

appellate rights were subsequently reinstated on August 10, 2017. Notice of

appeal was filed on Bronson’s behalf by his attorney, and then a 1925(b)

Statement of Matters Complained of on Appeal was filed on December 8, 2017.

Bronson’s issues raised on appeal are as follows:

       I.)     Was the evidence sufficient to sustain the [trial] court’s verdict
             since the evidence pertaining to [Bronson] consisted only of one
             transaction of an unknown object?

       II.) Did the court err in admitting testimony regarding alleged drug
           transactions by other individuals where no conspiracy charge existed
           and [Bronson] was not even present during the other transactions?

Bronson’s Brief at 3.



____________________________________________


5 The parties stipulated that the purple vials tested positive for cocaine, the
four clear blue Ziploc bags tested positive for cocaine base, the white Ziploc
packet with red hearts tested positive for cocaine, the red heart packets
tested positive for cocaine, and the clear blue “American Dream” packet
tested positive for heroin. Trial Court Opinion, 12/28/17, at 3-4.

                                           -4-
J-S36004-18



      With respect to Bronson’s first issue, evidentiary sufficiency is a question

of law, and as such our standard of review is de novo and our scope of review

is plenary. Commonwealth v. Hitcho, 123 A.3d 731, 746 (Pa. 2015). In

determining sufficiency of evidence, this Court “must decide whether the

evidence admitted at trial, and all reasonable inferences drawn therefrom in

favor of the Commonwealth, as verdict winner, support the jury’s finding of

all the elements of the offense beyond a reasonable doubt.” Commonwealth

v. Mitchell, 902 A.2d 430, 444 (Pa. 2006) cert denied.

      The decision of whether the evidence is sufficient to uphold a conviction

can be supported by both direct and circumstantial evidence, both of which

must be given equal weight. Commonwealth v. Carson, 592 A.2d 1318,

1320 (Pa. Super. 1991). The Commonwealth may solely use circumstantial

evidence to sustain its burden of proof that every element of the crime

occurred.   Commonwealth v. Stasiak, 451 A.2d 520 (Pa. Super. 1982).

Exclusive reliance on circumstantial evidence is permissible so long as the

combination of the evidence links the accused to the crime beyond a

reasonable doubt. Commonwealth v. Brunson, 938 A.2d 1057, 1058 (Pa.

Super. 2007).    Determination of the sufficiency of evidence to support a

conviction does not require this Court to ask whether it believes the evidence,

instead it must determine whether the evidence believed by the fact finder

was sufficient to support the verdict. Commonwealth v. Ratsamy, 934 A.2d
1233, 1235-36 (Pa. 2007). The facts and circumstances surrounding

possession are relevant to determine whether the contraband was possessed

                                      -5-
J-S36004-18



with intent to deliver. Commonwealth v. Ramos, 573 A.2d 1027, 1032 (Pa.

Super. 1990).

      The United States Supreme Court has long held that all the

circumstances   surrounding   a   transaction   between   citizens   should   be

considered in determining whether police acted with probable cause. U.S. v.

Henry, 361 U.S. 98, 102 (1959). The facts and circumstances considered

should include the time, street location, number of transactions, and the

movements of the parties. See Commonwealth v. Kirkland, 831 A.2d 607,

611 (Pa. Super. 2003). Likewise, the court should consider any drug dealing

in the area when analyzing a defendant’s actions.

      Bronson argues there was insufficient evidence to establish his guilt

beyond a reasonable doubt because he was only observed conducting one

transaction of an unknown object. The trial court rejected his argument, as

does this Court.    The totality of the circumstances illustrates that the

interaction between Bronson and Bailey was more nefarious in nature than an

isolated assessment would depict. Officer Ruley, a veteran narcotics officer,

observed multiple narcotics transactions on the evening of March 25, 2015

and several arrests were made in the area of 826 North 43 rd Street in

association with those transactions.    Officer Ruley saw Bronson enter the

residence at the same address, and he observed Bronson standing in the same

spot where the previous narcotics transactions occurred. Bronson was also

seen crossing the street to go to the spot from which Shirley Gaskins had

previously retrieved narcotics.   When he returned to the area in front of 826

                                      -6-
J-S36004-18



North 43rd Street, Bronson gave Bailey an unknown amount of small items in

exchange for U.S. currency. When Bailey was stopped by police after he left

the area, police recovered a clear packet stamped with a red heart, the same

type of packet that was recovered from Gaskins when she was arrested.

Viewing the situation as a whole, under the totality of the circumstances, and

drawing all reasonable inferences in favor of the Commonwealth as verdict

winner, leads this Court to conclude that the evidence was sufficient to uphold

the verdict.

      Next, regarding Bronson’s second issue of evidence admissibility, our

standard of review is also well-settled.       The admission of evidence is

committed to the discretion of the trial court, and absent an abuse of

discretion, the trial court’s ruling will not be disturbed on appeal unless that

ruling was manifestly unreasonable, or reflects some partiality, prejudice,

bias, or ill-will, or such lack of support is clearly erroneous. Commonwealth

v. Akrie, 159 A.3d 982, 986-87 (Pa. Super. 2017); citing Commonwealth

v. Ivy, 146 A.3d 241, 250 (Pa. Super. 2016).

      Assessment of possession with intent to deliver requires an analysis of

all the facts and circumstances surrounding the possession. Commonwealth

v. Williams, 615 A.2d 416, 418 (Pa. Super. 1992); citing Commonwealth

v. Ramos, 573 A.2d 1027, 1032 (Pa. Super. 1990). Generally, “[a]ll relevant

evidence is admissible…[e]vidence that is not relevant is not admissible.”

Pa.R.E. 402. On the other hand, relevant evidence may be excluded if its

probative value is substantially outweighed by the danger of unfair prejudice

                                     -7-
J-S36004-18



to a party.   Pa.R.E. 403. Rule of Evidence 403 defines “unfair prejudice” as

a tendency to suggest a decision on an improper basis. Id. The determination

of whether the prejudice outweighs the evidence’s probative value is within

the sound discretion of the trial court. Commonwealth v. Ulatoski, 472 Pa.
53, 63 n.11 (1977).

      Bronson argues that the admission of evidence, regarding other narcotic

sales on the 800 block of North 43rd Street on March 25, 2015, is unfairly

prejudicial to him and should have been deemed inadmissible. He argues the

testimony was highly prejudicial because it created an inference that his

actions were part of a larger scheme. Bronson’s Brief at 10. The trial court

held that Bronson was not convicted for his crimes based on the actions of

others. Instead, under the totality of the circumstances, Bronson’s actions

indicated culpability for possession with intent to deliver.   See Trial Court

Opinion, 12/28/17, at 8. We agree with the trial court’s analysis of this issue.

      Bronson’s reliance on Commonwealth v. Brookins, 10 A.3d 1251 (Pa.

Super. 2010) and Commonwealth v. O’Neil, 108 A.3d 900 (Pa. Super.

2015) is unpersuasive. The facts of these cases share few similarities with

this case. Brookins and O’Neil both involved the use of statements regarding

other parties’ actions, which were unrelated to the charges against the

defendant and would not have been admitted if the respective defendants’

motions for severance had been granted.         In this case, all parties and

testimony were about drug dealing in the same area, with similar actions, in




                                     -8-
J-S36004-18



a short period of time, and were relevant under the totality of the

circumstances analysis.

      Here, Officer Ruley surveilled the area in front of 826 North 43 rd Street

for about an hour before Bronson arrived.             He witnessed multiple narcotic

transactions during that time, and arrests were made in association with those

transactions.     Bronson then entered the residence in front of which the

transactions were occurring.       Thereafter, Bronson was seen conducting a

transaction involving small objects and U.S. currency with Herbert Bailey.

Under these circumstances, the testimony regarding the actions of others may

have been prejudicial to Bronson, but the probative value of the testimony

outweighed any prejudice. The testimony illustrated the nature of the 800

block of North 43rd Street, a location that Officer Ruley characterized as a high

narcotic crime area. Bronson was convicted for his actions alone; the

testimony about the actions of others in the area was merely illustrative of

the totality of the circumstances surrounding the events of March 25, 2015.

We find no abuse of discretion by the trial court in allowing testimony about

Shirley Gaskins and the unknown heavy-set black male’s actions as there was

no partiality, ill-will, or lack of support for the court’s decision.

      In addition, Bronson’s case was a bench trial. Thus, we presume that a

trial court, sitting as fact finder, ignored any prejudicial evidence and

examined    the    facts   objectively   in   order    to   deliver   a   verdict.   See

Commonwealth v. Thomas, 783 A.2d 328, 335 (Pa. Super. 2001). This

presumption renders Bronson’s prejudicial evidence argument immaterial.

                                         -9-
J-S36004-18



     In conclusion, the evidence was sufficient to support a guilty verdict,

and there was no abuse of discretion by the trial court in admitting the

testimony about the other narcotics transactions that occurred on the same

night and in the same area as the transaction for which Bronson was arrested.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/24/2018




                                   - 10 -